Citation Nr: 1819392	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been received to reopen a claim for service connection for a heart condition. 

Entitlement to service connection for a heart condition. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a August 2011 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now lies with the Houston, Texas RO. 

To clarify the issues on appeal, the case arose when, pursuant to Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) and regulations under 38 C.F.R. § 3.816, the RO undertook a special review of the file to determine whether retroactive benefits were warranted based on the addition of ischemic heart disease effective August 2010 to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2014).  In the January 2012 decision, the RO determined that entitlement to retroactive benefits was not established and the Veteran appealed.

The Board has recharacterized the claim as service connection for a heart condition to encompass all possible heart pathologies shown by the record.  Clemons v. Shinseki, 23 Vet App. 1, 5 (2009) (finding that the scope of a claim includes any disorder that my reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of the record).

In December 2017, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.




FINDINGS OF FACT

1. An unappealed September 2006 rating decision denied service connection for chest pain, finding no evidence of a current diagnosis or that chest pains were related to service; evidence received since that time (including treatment records showing a coronary artery disease (CAD) diagnosis and service records documenting Vietnam service that trigger the presumption of in-service herbicide agent exposure) were not of record at that time of the September 2006 rating decision; relate to unestablished facts necessary to substantiate the underlying claim; and raise a reasonable possibility of substantiating that claim.

2. The Veteran has a current diagnosis of CAD and has presumed in-service herbicide agent exposure.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim for service connection for a heart condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for a heart condition have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017) (VA has established a presumption that Veterans who establish in-service herbicide agent exposure will automatically be service connected for certain listed conditions including CAD).

	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence has been received that is sufficient to reopen the claim for service connection for a heart condition; the claim is reopened. 

Service connection for a heart condition is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


